Latimer, Judge
(concurring in the result) :
I concur in the result.
I do not concur outright for some of the statements in the Court’s opinion are too broad in their coverage. Here the Government seeks to sustain the admissibility of the service record entry by a two-pronged argument. First, it asserts that the exhibit was admissible because it contained information required by Naval regulations. Second, it argues that, having established the admissibility of the document, the questioned information was material as it tended to cast light on accused’s intent not to return. Conceding arguendo that the latter proposition is tenable, the former is faulty. No doubt some of the information contained in the exhibit was within the purview of Naval regulations but my attention has not been directed to any regulation which requires an entry showing the nature of the offense or the fine. Certainly they are not necessary items which cast light on the circumstances of return. A service record entry made pursuant to directions of the Department of the Navy is admissible under the official document rule but that does not render competent other recorded matters which are not required by regulation. Regardless of the nature of the document, the competency of its entries is determined by the duty to record and if there is no duty the information recorded is incompetent to establish its truthfulness. Thus, certain entries may be admissible while others in the same document are inadmissible. In this instance, the competent evidence was clearly divisible from that which was incompetent, and when defense counsel specifically objected to the recitation of facts which fell in the latter category, his objection should have been sustained and the inadmissible comments deleted.